
	
		II
		112th CONGRESS
		2d Session
		S. 3479
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Pryor (for himself,
			 Mr. Blunt, Mr.
			 Brown of Ohio, Ms. Snowe,
			 Mr. Wyden, and Mr. Warner) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To strengthen manufacturing in the United States through
		  improved training, retention, and recruitment of workers, to deter evasion of
		  antidumping and countervailing duty orders, and to promote United States
		  exports, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Building a Stronger America Act
			 of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					TITLE I—Strengthening the United States manufacturing
				sector
					Subtitle A—Strengthening employment clusters To organize
				regional success
					Sec. 101. Strengthening employment clusters to organize
				regional success.
					Subtitle B—Workforce innovation for new jobs and applied
				education
					Sec. 111. Innovation in investment pilot program.
					Sec. 112. Registered apprenticeship programs.
					Subtitle C—Attracting jobs and certification and training
				standards
					Sec. 121. Inbound investment program to recruit jobs to the
				United States.
					Sec. 122. Utilization of industry-approved certification
				assessments and standards to improve education and training program
				performance.
					TITLE II—Leveling the playing field in international
				trade
					Subtitle A—Investigating claims of evasion of antidumping and
				countervailing duty orders
					Part I—Procedures
					Sec. 201. Procedures for investigating claims of evasion of
				antidumping and countervailing duty orders.
					Sec. 202. Application to Canada and Mexico.
					Part II—Other matters
					Sec. 211. Definitions.
					Sec. 212. Allocation of U.S. Customs and Border Protection
				personnel.
					Sec. 213. Regulations.
					Sec. 214. Annual report on prevention of evasion of antidumping
				and countervailing duty orders.
					Sec. 215. Government Accountability Office report on
				reliquidation authority.
					Subtitle B—Foreign direct investment
					Sec. 221. Report on enhancing competitiveness of United States
				in attracting foreign direct investment.
					TITLE III—Export promotion
					Sec. 301. Improved coordination of export promotion activities
				of Federal agencies by the Trade Promotion Coordinating Committee.
					Sec. 302. Effective deployment of resources of the United
				States and Foreign Commercial Service.
					Sec. 303. Strengthened commercial diplomacy to increase United
				States exports.
					Sec. 304. Reports on distortive or discriminatory economic
				policies and practices of foreign countries.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Between 1971 and
			 2011, the United States share of manufacturing output as a percentage of the
			 world total has dropped by almost 10 percent, with 50 percent of this decline
			 occurring during the last decade.
			(2)Manufacturing has
			 been a source of good jobs and has historically provided wages and benefits
			 nine percent above the average for workers in the United States.
			(3)The number of
			 manufacturing sites in the United States fell from 397,552 in 2001 to 344,352
			 by June 2010, leaving more than 50,000 factories far below capacity or
			 vacant.
			(4)In 2010, the
			 trade deficit of the United States in manufactured products with advanced
			 technology was over $81,000,000,000.
			(5)The percentage of
			 people in the United States working in manufacturing fell from 12.5 percent in
			 1998 to 8.9 percent in 2008, and is expected to decline to 7.4 percent by
			 2018.
			(6)United States
			 service industries, including information technology, financial services,
			 professional and business services, transportation and logistics, utilities,
			 and others employ more than 90,000,000 people in the United States and have
			 enjoyed significant growth over the last decade.
			(7)The unemployment
			 rate in the United States has been greater than 8 percent since January
			 2009.
			(8)Exports currently
			 support more than 1/3 of United States manufacturing jobs
			 and more than $500,000,000,000 in services exports. The earnings of people in
			 the United States who work for firms that export are more than 15 percent
			 higher than those of similar workers at firms that do not export.
			(9)Ninety-five
			 percent of the world's consumers of goods and services live outside the United
			 States.
			(10)To create the
			 next generation of high-value jobs and to be competitive in the global
			 marketplace, we need to expand the capacity of the manufacturing and traded
			 services sectors to support exports.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the ability of
			 the United States to attract foreign investment is directly linked to the
			 long-term economic prosperity, competitiveness, and security of the United
			 States;
			(2)in order to
			 remain the most attractive location for global investment, Congress and Federal
			 agencies should consider the potential impact upon the ability of the United
			 States to attract foreign direct investment when evaluating proposed
			 legislation or regulatory policy; and
			(3)it is a top
			 national priority to enhance the competitiveness, prosperity, and security of
			 the United States by—
				(A)removing
			 unnecessary barriers to global investment in the United States and the jobs
			 that it creates throughout the United States; and
				(B)promoting
			 policies to ensure the United States remains the premier destination for global
			 companies to invest, hire, innovate, and manufacture their products.
				IStrengthening the
			 United States manufacturing sector
			AStrengthening
			 employment clusters To organize regional success
				101.Strengthening
			 employment clusters to organize regional successThe Stevenson-Wydler Technology Innovation
			 Act of 1980 (15 U.S.C. 3701 et seq.) is amended by adding at the end the
			 following:
					
						28.Industry or
				sector partnership grant program
							(a)PurposeIt
				is the purpose of this section to promote industry or sector partnerships that
				lead collaborative planning, resource alignment, and training efforts across
				multiple firms for a range of workers employed or potentially employed by a
				targeted industry cluster, in order to encourage industry growth and
				competitiveness and to improve worker training, retention, and advancement in
				targeted industry clusters, including by developing—
								(1)immediate
				strategies for regions and communities to fulfill pressing skilled workforce
				needs;
								(2)long-term plans
				to grow targeted industry clusters with better training and a more productive
				workforce;
								(3)core competencies
				and competitive advantages for regions and communities undergoing structural
				economic redevelopment; and
								(4)skill standards,
				career ladders, job redefinitions, employer practices, and shared training and
				support capacities that facilitate the advancement of workers at all skill
				levels.
								(b)DefinitionsIn
				this section:
								(1)Career
				ladderThe term career ladder means an identified
				series of positions, work experiences, and educational benchmarks or
				credentials that offer occupational and financial advancement within a
				specified career field or related fields over time.
								(2)Economic
				self-sufficiencyThe term economic self-sufficiency
				means, with respect to a worker, earning a wage sufficient to support a family
				adequately over time, based on factors such as—
									(A)family
				size;
									(B)the number and
				ages of children in the family;
									(C)the cost of
				living in the worker’s community; and
									(D)other factors
				that may vary by region.
									(3)Eligible
				entityThe term eligible entity means—
									(A)an industry or
				sector partnership; or
									(B)an eligible State
				agency.
									(4)Eligible state
				agencyThe term eligible State agency means a State
				agency designated by the Governor of the State in which the State agency is
				located for the purposes of the grant program under this section.
								(5)High-priority
				occupationThe term high-priority occupation means
				an occupation that—
									(A)has a significant
				presence in an industry cluster;
									(B)is in demand by
				employers;
									(C)pays
				family-sustaining wages that enable workers to achieve economic
				self-sufficiency, or can reasonably be expected to lead to such wages;
									(D)has or is in the
				process of developing a documented career ladder; and
									(E)has a significant
				impact on a region’s economic development strategy.
									(6)Industry
				clusterThe term industry cluster means a
				concentration of interconnected businesses, suppliers, research and development
				entities, service providers, and associated institutions in a particular field
				that are linked by common workforce needs.
								(7)Industry or
				sector partnershipThe term industry or sector
				partnership means a workforce collaborative that is described as
				follows:
									(A)Mandatory
				partners
										(i)In
				generalAn industry or sector partnership is a workforce
				collaborative that organizes key stakeholders in a targeted industry cluster
				into a working group that focuses on the workforce needs of the targeted
				industry cluster and includes, at the appropriate stage of development of the
				partnership—
											(I)representatives
				of multiple firms or employers in the targeted industry cluster, including
				small- and medium-sized employers when practicable;
											(II)one or more
				representatives of State labor organizations, central labor coalitions, or
				other labor organizations, except in instances where no labor representation
				exists;
											(III)one or more
				representatives of local boards;
											(IV)one or more
				representatives of postsecondary educational institutions or other training
				providers; and
											(V)one or more
				representatives of State workforce agencies or other entities providing
				employment services.
											(ii)Diverse and
				distinct representationNo individual may serve as a member in an
				industry or sector partnership, as defined in this paragraph, for more than one
				of the required categories described in subclauses (I) through (V) of clause
				(i).
										(B)Authorized
				membersAn industry or sector partnership may include
				representatives of—
										(i)State or local
				government;
										(ii)State or local
				economic development agencies;
										(iii)other State or
				local agencies;
										(iv)chambers of
				commerce;
										(v)nonprofit
				organizations;
										(vi)philanthropic
				organizations;
										(vii)economic
				development organizations;
										(viii)industry
				associations; and
										(ix)other
				organizations, as determined necessary by the members comprising the industry
				or sector partnership.
										(8)Industry-recognizedThe
				term industry-recognized, used with respect to a credential, means
				a credential that—
									(A)is sought or
				accepted by businesses within the industry or sector involved as a recognized,
				preferred, or required credential for recruitment, screening, or hiring
				purposes; and
									(B)is endorsed by a
				nationally recognized trade association or organization representing a
				significant part of the industry or sector, where appropriate.
									(9)Nationally
				portableThe term nationally portable, used with
				respect to a credential, means a credential that is sought or accepted by
				businesses within the industry sector involved, across multiple States, as a
				recognized, preferred, or required credential for recruitment, screening, or
				hiring purposes.
								(10)Targeted
				industry clusterThe term targeted industry cluster
				means an industry cluster that has—
									(A)economic impact
				in a local area or regional area, such as advanced manufacturing, clean energy
				technology, and health care;
									(B)immediate
				workforce development needs, such as advanced manufacturing, clean energy,
				technology, and health care; and
									(C)documented career
				opportunities.
									(11)Workforce
				investment termsFor purposes of this section and section 29, the
				terms dislocated worker, economic development
				agencies, local area, local board, local
				educational agency, low-income individual,
				nontraditional employment, postsecondary educational
				institution, secondary school, State,
				State board, supportive services, unemployed
				individual, vocational education, workforce
				investment activity, and youth council, shall have the
				meanings given the terms in section 101 of the Workforce Investment Act of 1998
				(29 U.S.C. 2801), except that a reference in section 101(46) of such Act (29
				U.S.C. 2801(46)) to this title shall be considered to be a
				reference to this section.
								(c)Grants
				authorized
								(1)In
				generalFrom amounts appropriated to carry out this section, the
				Secretary shall award, on a competitive basis, grants described in paragraph
				(3) to eligible entities to enable the eligible entities to implement the
				eligible entities’ strategic objectives in accordance with subsection
				(d)(2)(D).
								(2)Maximum
				amount
									(A)Maximum for
				implementation grantsA grant awarded under paragraph (3)(A) may
				not exceed a total of $2,500,000 for a 3-year period.
									(B)Maximum for
				renewed grantsA grant renewed under paragraph (3)(C) may not
				exceed a total of $1,500,000 for a 3-year period.
									(3)Requirements;
				duration; renewal
									(A)In
				generalThe Secretary may award a grant under this section to an
				eligible entity that has established, or is in the process of establishing, an
				industry or sector partnership.
									(B)DurationA
				grant under subparagraph (A) shall be for a duration of not more than 3 years,
				and may be renewed in accordance with subparagraph (C).
									(C)RenewalThe
				Secretary may renew a grant under this section for not more than 3 years. A
				renewal of such grant shall be subject to the requirements of this section,
				except that the Secretary shall—
										(i)prioritize
				renewals to eligible entities that can demonstrate the long-term sustainability
				of an industry or sector partnership funded under this section; and
										(ii)require
				assurances that the eligible entity will leverage, in accordance with
				subparagraph (D)(ii) and for each year of the renewal period, additional
				funding sources for the non-Federal share of the grant which shall—
											(I)be in an amount
				greater than—
												(aa)the non-Federal
				share requirement required in accordance with subparagraph (D)(i)(III);
				and
												(bb)for the second
				and third year of the renewal period, the non-Federal share amount the eligible
				entity provided for the preceding year of the grant; and
												(II)include at least
				a 50 percent cash match from the State, the industry cluster, the eligible
				entity, or some combination thereof.
											(D)Federal and
				non-federal share
										(i)Federal
				shareExcept as provided in clause (iii) and subparagraph
				(C)(ii), the Federal share of a grant under this section shall be—
											(I)90 percent of the
				costs of the activities described in subsection (f) in the first year of the
				grant;
											(II)80 percent of
				such costs in the second year of the grant; and
											(III)70 percent of
				such costs in the third year of the grant.
											(ii)Non-federalThe
				non-Federal share of a grant under this section may be in cash or in-kind, and
				may come from State, local, philanthropic, private, or other sources.
										(iii)ExceptionThe
				Secretary may require the Federal share of a grant under this section to be 100
				percent if an eligible entity receiving such grant is located in a State or
				local area that is receiving a national emergency grant under section 173 of
				the Workforce Investment Act of 1998 (29 U.S.C. 2918).
										(4)Fiscal
				agentEach eligible entity receiving a grant under this section
				that is an industry or sector partnership shall designate an entity in the
				partnership as the fiscal agent for purposes of this grant.
								(5)Use of grant
				funds during grant periodsAn eligible entity receiving a grant
				under this section shall expend grant funds, or obligate grant funds to be
				expended, by the last day of the grant period.
								(d)Application
				process
								(1)Identification
				of a targeted industry clusterIn order to qualify for a grant
				under this section, an eligible entity shall identify a targeted industry
				cluster that could benefit from such grant by—
									(A)working with
				businesses, industry associations and organizations, labor organizations, State
				boards, local boards, economic development agencies, and other organizations
				that the eligible entity determines necessary, to identify an appropriate
				targeted industry cluster based on criteria that include, at a minimum—
										(i)data showing the
				competitiveness of the industry cluster;
										(ii)the importance
				of the industry cluster to the economic development of the area served by the
				eligible entity, including estimation of jobs created or preserved;
										(iii)the
				identification of supply and distribution chains within the industry cluster;
				and
										(iv)research studies
				on industry clusters; and
										(B)working with
				appropriate employment agencies, workforce investment boards, economic
				development agencies, community organizations, and other organizations that the
				eligible entity determines necessary to ensure that the targeted industry
				cluster identified under subparagraph (A) should be targeted for investment,
				based primarily on the following criteria:
										(i)Demonstrated
				demand for job growth potential.
										(ii)Employment
				base.
										(iii)Wages and
				benefits.
										(iv)Demonstrated
				importance of the targeted industry cluster to the area’s economy.
										(v)Workforce
				development needs.
										(2)ApplicationAn
				eligible entity desiring to receive a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require. An application submitted under this
				paragraph shall contain, at a minimum, the following:
									(A)A description of
				the eligible entity, evidence of the eligible entity’s capacity to carry out
				activities in support of the strategic objectives identified in the application
				under subparagraph (D), and a description of the expected participation and
				responsibilities of each of the mandatory partners described in subsection
				(b)(7)(A).
									(B)A description of
				the targeted industry cluster for which the eligible entity intends to carry
				out activities through a grant under this section, and a description of how
				such targeted industry cluster was identified in accordance with paragraph
				(1).
									(C)A description of
				the workers that will be targeted or recruited by the partnership, including an
				analysis of the existing labor market, a description of potential barriers to
				employment for targeted workers, and a description of strategies that will be
				employed to help workers overcome such barriers.
									(D)A description of
				the strategic objectives that the eligible entity intends to carry out for the
				targeted industry cluster, which objectives shall include—
										(i)recruiting key
				stakeholders in the targeted industry cluster, such as multiple businesses and
				employers, labor organizations, local boards, and education and training
				providers, and regularly convening the stakeholders in a collaborative
				structure that supports the sharing of information, ideas, and challenges
				common to the targeted industry cluster;
										(ii)identifying the
				training needs of multiple businesses, especially skill gaps critical to
				competitiveness and innovation to the targeted industry cluster;
										(iii)facilitating
				economies of scale by aggregating training and education needs of multiple
				employers;
										(iv)helping
				postsecondary educational institutions, training institutions, apprenticeship
				programs, and all other training programs authorized under the Workforce
				Investment Act of 1998 (29 U.S.C. 2801 et seq.), align curricula, entrance
				requirements, and programs to industry demand and nationally portable,
				industry-recognized credentials (or, if not available for the targeted
				industry, other credentials, as determined appropriate by the Secretary),
				particularly for higher skill, high-priority occupations validated by the
				industry;
										(v)ensuring that the
				State agency carrying out the State program under the Wagner-Peyser Act (29
				U.S.C. 49 et seq.), including staff of the agency that provide services under
				such Act, shall inform recipients of unemployment insurance of the job and
				training opportunities that may result from the implementation of this
				grant;
										(vi)informing and
				collaborating with organizations such as youth councils, business-education
				partnerships, apprenticeship programs, secondary schools, and postsecondary
				educational institutions, and with parents and career counselors, for the
				purpose of addressing the challenges of connecting disadvantaged adults as
				defined in section 132(b)(1)(B)(v) of the Workforce Investment Act of 1998 (29
				U.S.C. 2862(b)(1)(B)(v)) and disadvantaged youth as defined in section
				127(b)(2) of such Act (29 U.S.C. 2852(b)(2)) to careers;
										(vii)helping
				companies identify, and work together to address, common organizational and
				human resource challenges, such as—
											(I)recruiting new
				workers;
											(II)implementing
				effective workplace practices;
											(III)retraining
				dislocated and incumbent workers;
											(IV)implementing a
				high-performance work organization;
											(V)recruiting and
				retaining women in nontraditional employment;
											(VI)adopting new
				technologies; and
											(VII)fostering
				experiential and contextualized on-the-job learning;
											(viii)developing and
				strengthening career ladders within and across companies, in order to enable
				dislocated, incumbent, and entry-level workers to improve skills and advance to
				higher-wage jobs;
										(ix)improving job
				quality through improving wages, benefits, and working conditions;
										(x)helping partner
				companies in industry or sector partnerships to attract potential employees
				from a diverse job seeker base, including individuals with barriers to
				employment (such as job seekers who are low-income individuals, youth, older
				workers, and individuals who have completed a term of imprisonment), by
				identifying such barriers through analysis of the existing labor market and
				implementing strategies to help such workers overcome such barriers; and
										(xi)strengthening
				connections among businesses in the targeted industry cluster, leading to
				cooperation beyond workforce issues that will improve competitiveness and job
				quality, such as joint purchasing, market research, or centers for technology
				and innovation.
										(E)A description of
				the nationally portable, industry-recognized credentials or, if not available,
				other credentials, related to the targeted industry cluster that the eligible
				entity proposes to support, develop, or use as a performance measure, in order
				to carry out the strategic objectives described in subparagraph (D).
									(F)A description of
				the manner in which the eligible entity intends to make sustainable progress
				toward the strategic objectives.
									(G)Performance
				measures for measuring progress toward the strategic objectives. Such
				performance measures—
										(i)may consider the
				benefits provided by the grant activities funded under this section for workers
				employed in the targeted industry cluster, disaggregated by gender and race,
				such as—
											(I)the number of
				workers receiving nationally portable, industry-recognized credentials (or, if
				not available for the targeted industry, other credentials) described in the
				application under subparagraph (E);
											(II)the number of
				workers with increased wages, the percentage of workers with increased wages,
				and the average wage increase; and
											(III)for dislocated
				or nonincumbent workers, the number of workers placed in sector-related jobs;
				and
											(ii)may consider the
				benefits provided by the grant activities funded under this section for firms
				and industries in the targeted industry cluster, such as—
											(I)the creation or
				updating of an industry plan to meet current and future workforce
				demand;
											(II)the creation or
				updating of published industry-wide skill standards or career pathways;
											(III)the creation or
				updating of nationally portable, industry-recognized credentials, or where
				there is not such a credential, the creation or updating of a training
				curriculum that can lead to the development of such a credential;
											(IV)the number of
				firms, and the percentage of the local industry, participating in the industry
				or sector partnership; and
											(V)the number of
				firms, and the percentage of the local industry, receiving workers or services
				through the grant funded under this section.
											(H)A timeline for
				achieving progress toward the strategic objectives.
									(I)An assurance that
				the eligible entity will leverage other funding sources, in addition to the
				amount required for the non-Federal share under subsection (c)(3)(D), to
				provide training or supportive services to workers under the grant program.
				Such additional funding sources may include—
										(i)funding under
				title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) used
				for such training and supportive services;
										(ii)funding under
				the Adult Education and Family Literacy Act of 1998 (20 U.S.C. 9201 et
				seq.);
										(iii)economic
				development funding;
										(iv)employer
				contributions to training initiatives; or
										(v)providing
				employees with employee release time for such training or supportive
				services.
										(e)Award
				basis
								(1)Geographic
				distributionThe Secretary shall award grants under this section
				in a manner that ensures geographic diversity.
								(2)PrioritiesIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that—
									(A)work with
				employers within a targeted industry cluster to retain and expand employment in
				high-wage, high-growth areas;
									(B)focus on helping
				workers move toward economic self-sufficiency and ensuring the workers have
				access to adequate supportive services;
									(C)address the needs
				of firms with limited human resources or in-house training capacity, including
				small- and medium-sized firms; and
									(D)coordinate with
				entities carrying out State and local workforce investment activities, economic
				development, and education activities.
									(f)Activities
								(1)In
				generalAn eligible entity receiving a grant under this section
				shall carry out the activities necessary to meet the strategic objectives,
				including planning activities if applicable, described in the entity’s
				application in a manner that—
									(A)integrates
				services and funding sources in a way that enhances the effectiveness of the
				activities; and
									(B)uses grant funds
				awarded under this section efficiently.
									(2)Planning
				activitiesPlanning activities may only be carried out by an
				eligible entity receiving a grant under this section during the first year of
				the initial grant period. Not more than $250,000 of the grant funds may be used
				to carry out such activities.
								(3)Administrative
				costsAn eligible entity may retain not more than 5 percent of
				the grant funds awarded under this section for a fiscal year to carry out the
				administration of this section.
								(g)Evaluation and
				progress reports
								(1)Annual activity
				report and evaluationNot later than 1 year after receiving a
				grant under this section, and annually thereafter for the duration of the
				grant, an eligible entity shall—
									(A)report to the
				Secretary, and to the Governor of the State that the eligible entity serves, on
				the activities funded pursuant to a grant under this section; and
									(B)evaluate the
				progress the eligible entity has made toward the strategic objectives
				identified in the application under subsection (d)(2)(D), and measure the
				progress using the performance measures identified in the application under
				subsection (d)(2)(G).
									(2)Report to the
				secretaryAn eligible entity receiving a grant under this section
				shall submit to the Secretary a report containing the results of the evaluation
				described in paragraph (1)(B) at such time and in such manner as the Secretary
				may require.
								(h)Administration
				by the secretary
								(1)Administrative
				costsThe Secretary may retain not more than 10 percent of the
				funds appropriated to carry out this section for each fiscal year to administer
				this section.
								(2)Technical
				assistance and oversightThe Secretary shall provide technical
				assistance and oversight to assist the eligible entities in applying for and
				administering grants awarded under this section. The Secretary shall also
				provide technical assistance to eligible entities in the form of conferences
				and through the collection and dissemination of information on best practices.
				The Secretary may award a grant or contract to one or more national or State
				organizations to provide technical assistance to foster the planning,
				formation, and implementation of industry or sector partnerships.
								(3)Performance
				measuresThe Secretary shall issue a range of performance
				measures, with quantifiable benchmarks, and methodologies that eligible
				entities may use to evaluate the effectiveness of each type of activity in
				making progress toward the strategic objectives described in subsection
				(d)(2)(D). Such measures shall consider the benefits of the industry or sector
				partnership and its activities for workers, firms, industries, and
				communities.
								(4)Dissemination
				of informationThe Secretary shall—
									(A)coordinate the
				annual review of each eligible entity receiving a grant under this section and
				produce an overview report that, at a minimum, includes—
										(i)the critical
				learning of each industry or sector partnership, such as—
											(I)the training that
				was most effective;
											(II)the human
				resource challenges that were most common;
											(III)how technology
				is changing the targeted industry cluster; and
											(IV)the changes that
				may impact the targeted industry cluster over the next 5 years; and
											(ii)a description of
				what eligible entities serving similar targeted industry clusters consider
				exemplary practices, such as—
											(I)how to work
				effectively with postsecondary educational institutions;
											(II)the use of
				internships;
											(III)coordinating
				with apprenticeships and cooperative education programs;
											(IV)how to work
				effectively with schools providing vocational education;
											(V)how to work
				effectively with adult populations, including—
												(aa)dislocated
				workers;
												(bb)women in
				nontraditional employment; and
												(cc)individuals with
				barriers to employment, such as job seekers who—
													(AA)are economically
				disadvantaged;
													(BB)have limited
				English proficiency;
													(CC)require remedial
				education;
													(DD)are older
				workers;
													(EE)are individuals
				who have completed a sentence for a criminal offense; or
													(FF)have other
				barriers to employment;
													(VI)employer
				practices that are most effective;
											(VII)the types of
				training that are most effective;
											(VIII)other areas
				where industry or sector partnerships can assist each other; and
											(IX)alignment of
				curricula to nationally portable, industry-recognized credentials in the
				sectors where they are available or, if not available for the sector, other
				credentials, as described in the application under subsection (d)(2)(E);
											(B)make resource
				materials, including all reports published and all data collected under this
				section, available on the Internet; and
									(C)conduct
				conferences and seminars to—
										(i)disseminate
				information on best practices developed by eligible entities receiving a grant
				under this section; and
										(ii)provide
				information to the communities of eligible entities.
										(5)ReportNot
				later than 18 months after the date of enactment of the Building a Stronger
				America Act of 2012 and on an annual basis thereafter, the Secretary shall
				transmit a report to Congress on the industry or sector partnership grant
				program established by this section. The report shall include a description
				of—
									(A)the eligible
				entities receiving funding;
									(B)the activities
				carried out by the eligible entities;
									(C)how the eligible
				entities were selected to receive funding under this section; and
									(D)an assessment of
				the results achieved by the grant program including findings from the annual
				reviews described in paragraph (4)(A).
									(i)Rule of
				constructionNothing in this section shall be construed to permit
				the reporting or sharing of personally identifiable information collected or
				made available under this
				section.
							.
				BWorkforce
			 innovation for new jobs and applied education
				111.Innovation in
			 investment pilot programThe
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.), as
			 amended by section 101, is further amended by adding at the end the
			 following:
					
						29.Innovation in
				investment pilot program
							(a)EstablishmentThe
				Secretary shall establish and carry out a pilot program, to be known as the
				Innovation in Investment pilot program, through which the Secretary shall make
				grants as described in subsection (b), in order to facilitate the provision of
				workforce development activities through public-private partnerships.
							(b)Grants to
				eligible consortia
								(1)In
				generalIn carrying out the pilot program, the Secretary shall
				make grants on a competitive basis to eligible consortia in covered States to
				enable the consortia to establish and support State Innovation in Investment
				pilot programs.
								(2)Number and
				renewability of grantsThe Secretary shall make the grants to not
				more than 5 consortia and in amounts of not more than $3,500,000 per grant. The
				Secretary shall not renew a grant made to a consortium under this
				subsection.
								(c)Eligible
				consortia
								(1)Eligible
				consortium
									(A)In
				generalTo be eligible to receive a grant under this section, a
				consortium shall include—
										(i)an eligible
				institution, which shall serve as the lead applicant for the grant;
										(ii)1 or more
				businesses that are representative of a local area in which the training will
				be provided;
										(iii)1 or more
				representatives of the State or local workforce investment system; and
										(iv)1 or more
				secondary schools, area career and technical education schools (as defined in
				section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20
				U.S.C. 2302)), or institutions of higher education (as defined in section
				101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) that provide a
				2-year program described in section 101(a)(3) of such Act (20 U.S.C.
				1001(a)(3)).
										(B)Multiple
				representativesTo the maximum extent practicable, the eligible
				institution shall ensure that the eligible consortium includes more than one
				representative—
										(i)of entities
				described in subparagraph (A)(ii);
										(ii)of entities
				described in subparagraph (A)(iii); and
										(iii)of entities
				described in subparagraph (A)(iv).
										(2)Community
				collegeIn this section the term community college
				means a community college, as defined in section 3301 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7011).
								(3)Covered
				states
									(A)In
				generalIn this section, the term covered State
				means a State—
										(i)for which the
				percentage of individuals in the State in households with household incomes at
				or below the poverty line, is greater than the percentage of individuals in the
				United States in such households, as determined on the basis of data from the
				Bureau of the Census;
										(ii)in which the
				percentage of the adult population with a baccalaureate degree is not more than
				25 percent; and
										(iii)that meets such
				other measures as the Secretary may determine to be appropriate.
										(B)DefinitionIn
				this paragraph, the term poverty line has the meaning given the
				term in section 673 of the Community Services Block Grant Act (42 U.S.C.
				9902).
									(4)Eligible
				institutionIn this section, the term eligible
				institution means—
									(A)a local board, in
				partnership with 1 or more community colleges, at which training programs will
				occur under a grant described in subsection (b);
									(B)a community
				college district, established by a State as a separate entity or governed by a
				community education board;
									(C)a State community
				college system; or
									(D)a community
				college.
									(d)ApplicationsIn
				order for a consortium to be eligible to receive a grant under this section, an
				eligible institution shall submit an application to the Secretary on behalf of
				the consortium at such time, in such manner, and containing such information as
				the Secretary shall require, including—
								(1)a description of
				the training program to be carried out;
								(2)a description of
				clear, relevant, and practical objectives for the program, including how the
				program will ensure integration of Federal, State, and local activities, train
				workers for high-wage and high-skill employment, maximize the return on public
				investment in the program, involve the private sector, and integrate external
				learning opportunities with classroom education;
								(3)a description of
				how the consortium will facilitate development of a 21st century workforce in
				the State in which the consortium operates; and
								(4)(A)standards, agreed on by
				all members of the consortium, for data collection on and evaluation of the
				performance of the program and participants in the program; and
									(B)assurances that the consortium will
				participate in evaluations of that performance by the Secretary.
									(e)Use of
				funds
								(1)Training
				programA consortium that receives a grant under this section
				shall use the funds made available under the grant—
									(A)to support the
				development or expansion of a training program that is designed to enable
				participants to obtain employment (including pre-employment training, career
				counseling, or training that leads to skill certification, as determined by the
				Secretary);
									(B)to provide
				educational assistance described in paragraph (3)(B) through an eligible
				institution in the consortium for such a program; and
									(C)to otherwise
				support participation in—
										(i)internship or
				cooperative activities approved by the consortium and described in an
				application submitted under subsection (d); or
										(ii)a registered
				apprenticeship program carried out under the Act of August 16, 1937 (commonly
				known as the National Apprenticeship Act; 50 Stat. 664, chapter
				663; 29 U.S.C. 50 et seq.).
										(2)ParticipantsThe
				consortium shall provide training to unemployed individuals, or to
				postsecondary students who are not seeking a baccalaureate degree.
								(3)Eligible
				institutionsAn eligible institution that is part of the
				consortium shall provide, for a participant whose participation in the program
				leads to a degree, or to the extent practicable, to industry or professional
				certification or licensure—
									(A)course credit for
				the training provided through such program; and
									(B)reimbursement, in
				the form of educational assistance within the meaning of section 127(c)(1) of
				the Internal Revenue Code of 1986, for part or all of the expenses covered by
				subparagraph (A) of that section, at the institution and related to the
				program.
									(f)Limit on
				administrative costsNot more than 10 percent of the funds made
				available through grants received under this section shall be used to pay for
				administrative costs.
							(g)Assessment and
				reports
								(1)AssessmentThe
				eligible institution in an eligible consortium that receives a grant under this
				section for a program shall carry out data collection concerning and assessment
				of the program.
								(2)ReportsThe
				eligible institution shall submit interim and final reports to the State in
				which the consortium operates, to the Secretary, and to the appropriate
				committees of Congress, containing a summary of the data and the results of the
				assessment. The reports shall include a description of the program, the stated
				objectives of the program, information on best practices and lessons learned
				from the program, information that describes how the businesses in the
				consortium helped to develop the program and curriculum for the program,
				information that describes the education gained by and employment outcomes of
				participants, recommendations regarding incentives for business and educational
				institutions to participate in similar programs and to carry out programs that
				complement and incorporate successful programs and resources to the extent
				practicable, and other relevant data that may be required by the Secretary. The
				eligible institution shall submit the interim report not later than 3 years
				after the date on which the grant is made, and the final report not later than
				18 months after the end of the
				program.
								.
				112.Registered
			 apprenticeship programsThe
			 Act of August 16, 1937 (commonly known as the National Apprenticeship
			 Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) is amended by
			 inserting after section 3 the following:
					
						3A.Registered
				apprenticeship programs
							(a)DefinitionIn
				this section:
								(1)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a)).
								(2)National
				apprenticeship systemThe term national apprenticeship
				system means the organizations, including State apprenticeship agencies
				described in the first section of this Act, that carry out activities under
				this Act.
								(3)Registered
				apprenticeship programThe term registered apprenticeship
				program means a program registered under this Act.
								(b)Dissemination
				of information
								(1)Dissemination
				by secretary of laborThe Secretary of Labor, acting through the
				Administrator of the Office of Apprenticeship of the Department of Labor, shall
				disseminate information on the national apprenticeship system (referred to in
				this paragraph as apprenticeship information) widely and
				publicly, and make every reasonable effort to increase awareness of that
				system. The information disseminated shall contain, at a minimum, information
				on regionally available registered apprenticeship programs carried out through
				the system, requirements and benefits of each registered apprenticeship
				program, and the application and selection process for each such
				program.
								(2)Dissemination
				by secretary of education
									(A)Electronic
				informationWhen disseminating any electronic information
				designed to help students prepare for graduation from secondary school, the
				Secretary of Education shall include apprenticeship information.
									(B)Print
				informationThe Secretary of Education shall disseminate
				apprenticeship information to State educational agencies, local educational
				agencies, institutions of higher education, and relevant State agencies. The
				agencies and institutions described in this subparagraph shall, as a condition
				of receiving funding directly or indirectly from the Department of Education,
				distribute the information to students preparing for graduation from a
				secondary school or such an institution.
									(c)Expansion pilot
				program
								(1)In
				generalThe Secretary of Labor, acting through the Administrator
				of the Office of Apprenticeship, and in consultation with the Secretary of
				Education (referred to in this subsection as the Secretaries)
				shall establish a pilot program to expand the national apprenticeship system,
				by evaluating additional programs, in additional sectors, for approval as
				registered apprenticeship programs carried out through the system. The pilot
				program shall be designed to expand the sectors with registered apprenticeship
				programs, to include new and evolving sectors, such as green technology,
				engineering, communications, health care, information technology, energy, and
				disaster and emergency preparedness. The Secretary of Labor shall carry out the
				pilot program for a period of not less than 5 years.
								(2)EvaluationsThe
				Secretary of Labor shall establish and use clear, consistent, and relevant
				measures for evaluation of the quality and effectiveness of programs proposed
				for registration under the pilot program. The measures shall include measures
				for evaluating the quality and effectiveness of the curriculum and training
				associated with a proposed program, and the performance of the program with
				respect to performance standards, completion rates for program participants
				(for the program and related education), number of participants entering
				employment, credentials and certifications granted, and the transferability of
				the credentials and certifications.
								(3)Study and
				reports
									(A)StudyIn
				addition to collecting data in connection with the evaluations, the Secretary
				of Labor shall study the pilot program. In conducting the study, the Secretary
				of Labor shall collect data to determine the extent to which the programs
				registered under the pilot program efficiently and effectively prepared
				participants for employment, and shall examine how to encourage more
				individuals, partners, and sponsors to participate in programs carried out
				through the national apprenticeship system.
									(B)ReportsNot
				later than 3 years after the date of the establishment of the pilot program,
				and not later than 18 months after the end of the pilot program, the Secretary
				of Labor shall submit a report to Congress containing the results of the
				study.
									.
				CAttracting jobs
			 and certification and training standards
				121.Inbound
			 investment program to recruit jobs to the United States
					(a)DefinitionsIn this section:
						(1)DistressedThe
			 term distressed, with respect to an area, means an area in the
			 United States that, on the date on which the program is established under
			 subsection (a)—
							(A)is included in
			 the most recent classification of labor surplus areas by the Secretary of
			 Labor; and
							(B)has an
			 unemployment rate equal to or great than 110 percent of the unemployment rate
			 of the United States.
							(2)Eligible
			 entityThe term eligible entity means an entity that
			 employs not fewer than 50 full-time equivalent employees in high-value
			 jobs.
						(3)Eligible
			 facilityThe term eligible facility means a facility
			 at which—
							(A)an eligible
			 entity employs not fewer than 50 full-time equivalent employees in high-value
			 jobs;
							(B)with respect to a
			 rural or distressed area, the mean of the wages provided by the eligible entity
			 to individuals employed at such facility is greater than the mean wage for the
			 county in which the rural or distressed area is located; and
							(C)derives at least
			 the majority of its revenues from—
								(i)goods production;
			 or
								(ii)providing
			 product design, engineering, marketing, or information technology
			 services.
								(4)High-value job
			 definedThe term
			 high-value job means a job that—
							(A)exists within an
			 eligible facility; and
							(B)has a North
			 American Industrial Classification that corresponds with manufacturing,
			 software publishers, computer systems design, or related codes, and is higher
			 than the mean hourly wage in the country.
							(5)RuralThe
			 term rural, with respect to an area, means any area in the United
			 States which, as confirmed by the latest decennial census, is not located
			 within—
							(A)a city, town, or
			 incorporated area that has a population of greater than 20,000 inhabitants;
			 or
							(B)an urbanized area
			 contiguous and adjacent to a city or town that has a population of greater than
			 50,000 inhabitants.
							(b)Program
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce shall establish a program to award
			 grants to States that are recruiting high-value jobs. Grants awarded under this
			 section may be used to issue forgivable loans to eligible entities that are
			 deciding whether to locate eligible facilities in foreign countries or in the
			 United States to assist such entities in locating such facilities in rural or
			 distressed areas.
					(c)Federal grants
			 to States
						(1)In
			 generalThe Secretary shall carry out the program through the
			 award of grants to States to provide loans described in subsection (d).
						(2)Application
							(A)In
			 generalA State seeking a grant under the program shall submit an
			 application to the Secretary in such manner and containing such information as
			 the Secretary may require. Once the program is operational, any State may apply
			 for a grant on an ongoing basis, until funds are exhausted. The Secretary may
			 also establish a process for pre-clearing applications from States. The
			 Secretary shall notify all States of this grant opportunity once the program is
			 operational. All information about the program and the State application
			 process must be online and must be in a format that is easily understood and is
			 widely accessible.
							(B)ElementsEach
			 application submitted by a State under subparagraph (A) shall include—
								(i)a
			 description of the eligible entity the State proposes to assist in locating an
			 eligible facility in a rural or distressed area of the State;
								(ii)a
			 description of such facility, including the number of high-value jobs relating
			 to such facility;
								(iii)a
			 description of such rural or distressed area;
								(iv)a
			 description of the resources of the State that the State has committed to
			 assisting such corporation in locating such facility, including tax incentives
			 provided, bonding authority exercised, and land granted; and
								(v)such other
			 elements as the Secretary considers appropriate.
								(C)NoticeAs
			 soon as practicable after establishing the program under subsection (b), the
			 Secretary shall notify all States of the grants available under the program and
			 the process for applying for such grants.
							(D)Online
			 submission of applicationsThe Secretary shall establish a
			 mechanism for the electronic submission of applications under subparagraph (A).
			 Such mechanism shall utilize an Internet website and all information on such
			 website shall be in a format that is easily understood and widely
			 accessible.
							(E)ConfidentialityThe
			 Secretary may not make public any information submitted by a State to the
			 Secretary under this paragraph regarding the efforts of such State to assist an
			 eligible entity in locating an eligible facility in such State without the
			 express consent of the State.
							(3)SelectionThe
			 Secretary shall award grants under the program on a competitive basis to States
			 that—
							(A)the Secretary
			 determines are most likely to succeed with a grant under the program in
			 assisting an eligible entity in locating an eligible facility in a rural or
			 distressed area;
							(B)if successful in
			 assisting an eligible entity as described in subparagraph (A), will create the
			 greatest number of high-value jobs in rural or distressed areas;
							(C)have committed
			 significant resources, to the extent of their ability as determined by the
			 Secretary, to assisting eligible entities in locating eligible facilities in a
			 rural or distressed areas; or
							(D)meet such other
			 criteria as the Secretary considers appropriate, including criteria relating to
			 marketing plans, benefits to ongoing regional or State strategies for economic
			 development, and job growth.
							(4)Limitation on
			 competition between statesThe Secretary may not award a grant to
			 a State under the program to assist an eligible entity in locating an eligible
			 facility in such State if another State is seeking to assist such eligible
			 entity in locating such eligible facility in such other State.
						(5)Availability of
			 grant amountsFor each grant awarded to a State under the
			 program, the Secretary shall make available to such State the amount of such
			 grant not later than 30 days after the date on which the Secretary awarded the
			 grant. The total amount of grants awarded under this program may not exceed
			 $100,000,000.
						(d)Loans from
			 States to corporations
						(1)In
			 generalAmounts received by a State under the program shall be
			 used to provide assistance to an eligible entity to locate an eligible facility
			 in a rural or distressed area of the State.
						(2)LoansA
			 State receiving a grant under the program shall provide assistance under
			 paragraph (1) in the form of a single loan to a single eligible entity as
			 described in paragraph (1) to cover the costs incurred by the eligible entity
			 in locating the eligible facility as described in such paragraph.
						(3)Loan terms and
			 conditionsEach loan provided under paragraph (2) shall have a
			 term of 5 years and shall bear interest at rates equal to the Federal long-term
			 rate under section 1274(d)(1)(C) of the Internal Revenue Code of 1986.
						(4)AmountThe
			 amount of a loan issued to an eligible entity under the program for the
			 location of an eligible facility shall be an amount equal to not more than
			 $5,000 per full-time equivalent employee to be employed at such
			 facility.
						(5)RepaymentRepayment
			 of a loan issued by a State to an eligible entity under the program shall be
			 repaid in accordance with such schedule as the State shall establish in
			 accordance with such rules as the Secretary shall prescribe for purposes of the
			 program. Such rules shall provide for the following:
							(A)Forgiveness of
			 all or a portion of the loan, the amount of such forgiveness depending upon the
			 following:
								(i)The
			 performance of the borrower.
								(ii)The number or
			 quality of the jobs at the facility located under the program.
								(B)Repayment of
			 principal or interest, if any, at the end of the term of the loan.
							(e)Existing
			 officeTo the degree practicable, the Secretary shall carry out
			 the program through an office of the Department of Commerce that existed on the
			 day before the date of the enactment of this Act.
					(f)Assessment and
			 recommendations
						(1)Ongoing
			 assessmentThe Secretary shall conduct an ongoing assessment of
			 the program.
						(2)RecommendationsThe
			 Secretary may submit to Congress recommendations for such legislative action as
			 the Secretary considers appropriate to improve the program, including with
			 respect to any findings of the Secretary derived by comparing the program
			 established under subsection (b) with the programs and policies of governments
			 of other countries used to recruit high-value jobs.
						122.Utilization of
			 industry-approved certification assessments and standards to improve education
			 and training program performance
					(a)In
			 generalThe Secretary of Commerce, in cooperation with the
			 Secretary of Labor, the Secretary of Education, and the heads of other relevant
			 Federal agencies and industry partners, shall take such actions as may be
			 necessary to ensure that industry-approved certification assessments and
			 standards are established and available to providers of education and training
			 programs in manufacturing and information technology not later than 2 years
			 after the date of the enactment of this Act in order to improve the performance
			 of training programs and to ensure that individuals who complete such training
			 have the skills necessary to enter high-skill, high-demand occupations in
			 manufacturing and information technology.
					(b)ActivitiesTo
			 ensure that education and training providers have access to industry-approved
			 certification assessments and standards pursuant to subsection (a), the
			 Secretary of Commerce shall—
						(1)create an initial
			 list of high-skill, high-demand manufacturing and information technology
			 occupations where academically accredited degrees are not required for job
			 entrance;
						(2)catalogue
			 existing current, industry-approved training and education program standards
			 that have accompanying objective certification assessments, which may be the
			 products of Federal agencies, State agencies, local workforce investment
			 boards, community and technical colleges, apprenticeships, industry
			 associations, or localized industry formations within or across States or
			 education organizations, or any other institution the Secretary considers
			 appropriate;
						(3)identify
			 industry-approved training and education program standards that do not have a
			 certification assessment to measure the competency of those completing
			 training, and where such assessments do not exist, work with relevant Federal
			 agencies, State agencies, education and training organizations, and
			 representatives of affected industries and industry-approved skills standards
			 accrediting bodies to create objective certification assessments for industries
			 that have substantial current or future employment, as determined by the
			 Secretary;
						(4)identify training
			 and education programs that do not implement industry-approved standards and
			 accompanying certification assessments, and where neither standards nor
			 assessments exist, work with relevant Federal agencies, State agencies,
			 education and training organizations, and representatives of the affected
			 industries and industry-approved skills standards accrediting bodies to create
			 industry-recognized standards and objective certification assessments for
			 industries that have substantial current or future employment, as determined by
			 the Secretary;
						(5)include within
			 the catalogue required by paragraph (2) any training or education program
			 standards or certification assessments created under paragraph (3) or (4);
			 and
						(6)not less
			 frequently than once every 3 years, review the catalogue required by paragraph
			 (2) to ensure training and education programs and accompanying certification
			 assessments are current and continue to have industry-approval, and in any case
			 in which training and education programs have lost industry-approval, work with
			 the effected industries, related Federal agencies, and education and training
			 organizations—
							(A)to identify
			 existing standards and assessments that are appropriate; or
							(B)to create
			 them.
							(c)Performance
			 evaluations
						(1)In
			 generalThe Secretary shall evaluate the assessments and
			 standards described in subsection (a) by assessing—
							(A)how accurately
			 the assessments described in such subsection measure the competency of workers
			 who have completed education and training programs described in such
			 subsection; and
							(B)the satisfaction
			 of manufacturing and information technology companies with the quality of such
			 assessments and standards.
							(2)Collection of
			 dataIn evaluating assessments and standards under paragraph (1),
			 the Secretary shall work with relevant agencies and industry organizations to
			 collect the following data:
							(A)The number of
			 students taking each occupational assessment annually.
							(B)The number of
			 students demonstrating competency on each assessment on the first, second, or
			 third attempt, annually.
							(C)The number of
			 assessed students employed in the occupation for which they were
			 trained.
							(3)Annual
			 surveyNot less frequently than once each year, the Secretary
			 shall carry out a survey, through an existing annual industry survey if
			 practicable, of a sample of manufacturing and information technology firms to
			 assess—
							(A)satisfaction with
			 the assessments and standards described in subsection (a); and
							(B)labor shortages
			 by each high-skill, high-demand occupation.
							(4)Publication of
			 resultsNot less frequently than once each year, the Secretary
			 shall publish the results of the evaluations carried out under paragraph (1)
			 and the surveys carried out under paragraph (3). In publishing such results,
			 the Secretary shall disaggregate data by State and where possible by county,
			 State and local workforce investment board, and training or education
			 provider.
						(d)SealIn
			 carrying out subsection (a), the Secretary shall establish a Department of
			 Commerce Certification of Excellence that the Secretary shall make available to
			 education and training providers that use the assessments and standards
			 described in such subsection and who show strong evidence of success in placing
			 students in the occupations for which they were trained. If the Secretary
			 establishes a seal or indicator under this subsection, the Secretary shall
			 establish a process for revocation of the seal if the quality of the assessment
			 is not maintained.
					(e)Innovation
			 awardsIn carrying out this section, the Secretary may
			 collaborate with relevant Federal agencies to issue awards to providers of
			 training and education programs described in subsection (a) to encourage
			 innovative and promising practices for the purpose of developing, improving,
			 and implementing the most successful methods for addressing the education and
			 training needs of participants in career and technical education programs,
			 including through existing programs at such agencies.
					IILeveling the
			 playing field in international trade
			AInvestigating
			 claims of evasion of antidumping and countervailing duty orders
				IProcedures
					201.Procedures for
			 investigating claims of evasion of antidumping and countervailing duty
			 orders
						(a)In
			 generalThe Tariff Act of 1930 is amended by inserting after
			 section 516A (19 U.S.C. 1516a) the following:
							
								516B.Procedures for
				investigating claims of evasion of antidumping and countervailing duty
				orders
									(a)DefinitionsIn this section:
										(1)Administering
				authorityThe term administering authority has the
				meaning given that term in section 771(1).
										(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
											(A)the Committee on
				Finance and the Committee on Appropriations of the Senate; and
											(B)the Committee on
				Ways and Means and the Committee on Appropriations of the House of
				Representatives.
											(3)CommissionerThe
				term Commissioner means the Commissioner responsible for U.S.
				Customs and Border Protection.
										(4)Covered
				merchandiseThe term covered merchandise means
				merchandise that is subject to—
											(A)an antidumping duty order issued under
				section 736;
											(B)a finding issued
				under the Antidumping Act, 1921; or
											(C)a countervailing
				duty order issued under section 706.
											(5)Enter;
				entryThe terms enter and entry refer
				to the entry, or withdrawal from warehouse for consumption, in the customs
				territory of the United States.
										(6)Evade;
				evasionThe terms evade and evasion
				refer to entering covered merchandise into the customs territory of the United
				States by means of any document or electronically transmitted data or
				information, written or oral statement, or act that is material and false, or
				any omission that is material, and that results in any cash deposit or other
				security or any amount of applicable antidumping or countervailing duties being
				reduced or not being applied with respect to the merchandise.
										(7)Interested
				partyThe term
				interested party has the meaning given that term in section
				771(9).
										(b)Procedures for
				investigating allegations of evasion
										(1)Initiation by
				petition or referral
											(A)In
				generalNot later than 10 days after the date on which the
				Commissioner receives a petition described in subparagraph (B) or a referral
				described in subparagraph (C), the Commissioner shall initiate an investigation
				pursuant to this paragraph.
											(B)Petition
				describedA petition described in this subparagraph is a petition
				that—
												(i)is filed with the Commissioner by any party
				who is an interested party with respect to covered merchandise;
												(ii)alleges that a
				person has entered covered merchandise into the customs territory of the United
				States through evasion; and
												(iii)is accompanied
				by information reasonably available to the petitioner supporting the
				allegation.
												(C)Referral
				describedA referral
				described in this subparagraph is information submitted to the Commissioner by
				any other Federal agency, including the Department of Commerce or the United
				States International Trade Commission, indicating that a person has entered
				covered merchandise into the customs territory of the United States through
				evasion.
											(2)Determinations
											(A)Preliminary
				determination
												(i)In
				generalNot later than 90
				days after the date on which the Commissioner initiates an investigation under
				paragraph (1), the Commissioner shall issue a preliminary determination, based
				on information available to the Commissioner at the time of the determination,
				with respect to whether there is a reasonable basis to believe or suspect that
				the covered merchandise was entered into the customs territory of the United
				States through evasion.
												(ii)ExtensionThe Commissioner may extend by not more
				than 45 days the time period specified in clause (i) if the Commissioner
				determines that sufficient information to make a preliminary determination
				under that clause is not available within that time period or the inquiry is
				unusually complex.
												(B)Final
				determination
												(i)In
				generalNot later than 120
				days after making a preliminary determination under subparagraph (A), the
				Commissioner shall make a final determination, based on substantial evidence,
				with respect to whether covered merchandise was entered into the customs
				territory of the United States through evasion.
												(ii)ExtensionThe Commissioner may extend by not more
				than 60 days the time period specified in clause (i) if the Commissioner
				determines that sufficient information to make a final determination under that
				clause is not available within that time period or the inquiry is unusually
				complex.
												(iii)Opportunity
				for comment; hearingAfter
				making a preliminary determination under subparagraph (A) and before issuing a
				final determination under this subparagraph with respect to whether covered
				merchandise was entered into the customs territory of the United States through
				evasion, the Commissioner shall—
													(I)provide any person alleged to have entered
				the merchandise into the customs territory of the United States through
				evasion, and any person that is an interested party with respect to the
				merchandise, with an opportunity to be heard;
													(II)upon request, hold a hearing with respect
				to whether the covered merchandise was entered into the customs territory of
				the United States through evasion; and
													(III)provide an opportunity for public
				comment.
													(C)Authority to
				collect and verify additional informationIn making a preliminary determination under
				subparagraph (A) or a final determination under subparagraph (B), the
				Commissioner—
												(i)shall exercise all
				existing authorities to collect information needed to make the determination;
				and
												(ii)may collect such additional information as
				is necessary to make the determination through such methods as the Commissioner
				considers appropriate, including by—
													(I)issuing a questionnaire with respect to
				covered merchandise to—
														(aa)a person that filed a petition under
				paragraph (1)(B);
														(bb)a person alleged to have entered covered
				merchandise into the customs territory of the United States through evasion;
				or
														(cc)any other person
				that is an interested party with respect to the covered merchandise; or
														(II)conducting verifications, including on-site
				verifications, of any relevant information.
													(D)Adverse
				inference
												(i)In
				generalIf the Commissioner
				finds that a person that filed a petition under paragraph (1)(B), a person
				alleged to have entered covered merchandise into the customs territory of the
				United States through evasion, or a foreign producer or exporter, has failed to
				cooperate by not acting to the best of the person's ability to comply with a
				request for information, the Commissioner may, in making a preliminary
				determination under subparagraph (A) or a final determination under
				subparagraph (B), use an inference that is adverse to the interests of that
				person in selecting from among the facts otherwise available to determine
				whether evasion has occurred.
												(ii)Adverse
				inference describedAn
				adverse inference used under clause (i) may include reliance on information
				derived from—
													(I)the petition, if
				any, submitted under paragraph (1)(B) with respect to the covered
				merchandise;
													(II)a determination
				by the Commissioner in another investigation under this section;
													(III)an investigation
				or review by the administering authority under title VII; or
													(IV)any other
				information placed on the record.
													(E)Notification and
				publicationNot later than 7
				days after making a preliminary determination under subparagraph (A) or a final
				determination under subparagraph (B), the Commissioner shall—
												(i)provide
				notification of the determination to—
													(I)the administering
				authority; and
													(II)the person that
				submitted the petition under paragraph (1)(B) or the Federal agency that
				submitted the referral under paragraph (1)(C); and
													(ii)provide the determination for publication
				in the Federal Register.
												(3)Business
				proprietary information
											(A)Establishment of
				proceduresFor each
				investigation initiated under paragraph (1), the Commissioner shall establish
				procedures for the submission of business proprietary information under an
				administrative protective order that—
												(i)protects against public disclosure of such
				information; and
												(ii)for purposes of submitting comments to the
				Commissioner, provides limited access to such information for—
													(I)the person that
				submitted the petition under paragraph (1)(B) or the Federal agency that
				submitted the referral under paragraph (1)(C); and
													(II)the person
				alleged to have entered covered merchandise into the customs territory of the
				United States through evasion.
													(B)Administration
				in accordance with other proceduresThe procedures established
				under subparagraph (A) shall be administered, to the maximum extent
				practicable, in accordance with administrative protective order procedures
				under section 777 by the administering authority.
											(C)Disclosure of
				business proprietary informationThe Commissioner shall, in
				accordance with the procedures established under subparagraph (A), make all
				business proprietary information presented to, or obtained by, the Commissioner
				during an investigation available to the persons specified in subparagraph
				(A)(ii) under an administrative protective order, regardless of when such
				information is submitted during an investigation.
											(4)Referrals to
				other Federal agencies
											(A)After
				preliminary determinationNotwithstanding section 777 and subject
				to subparagraph (C), when the Commissioner makes an affirmative preliminary
				determination under paragraph (2)(A), the Commissioner shall, at the request of
				the head of another Federal agency, transmit the administrative record to the
				head of that agency.
											(B)After final
				determinationNotwithstanding section 777 and subject to
				subparagraph (C), when the Commissioner makes an affirmative final
				determination under paragraph (2)(B), the Commissioner shall, at the request of
				the head of another Federal agency, transmit the complete administrative record
				to the head of that agency.
											(C)Protective
				ordersBefore transmitting an administrative record to the head
				of another Federal agency under subparagraph (A) or (B), the Commissioner shall
				verify that the other agency has in effect with respect to the administrative
				record a protective order that provides the same or a similar level of
				protection for the information in the administrative record as the protective
				order in effect with respect to such information under this subsection.
											(c)Effect of
				determinations
										(1)Effect of
				affirmative preliminary determinationIf the Commissioner makes a preliminary
				determination in accordance with subsection (b)(2)(A) that there is a
				reasonable basis to believe or suspect that covered merchandise was entered
				into the customs territory of the United States through evasion, the
				Commissioner shall—
											(A)suspend the
				liquidation of each unliquidated entry of the covered merchandise that is
				subject to the preliminary determination and that entered on or after the date
				of the initiation of the investigation under paragraph (1) and, pursuant to the
				Commissioner’s authority under section 504(b), extend liquidation of each
				unliquidated entry of the covered merchandise that is subject to the
				preliminary determination and that entered prior to the date of the initiation
				of the investigation under paragraph (1);
											(B)review and
				reassess the amount of bond or other security the importer is required to post
				for each entry of merchandise described in subparagraph (A);
											(C)require the
				posting of a cash deposit with respect to each entry of merchandise described
				in subparagraph (A); and
											(D)take such other
				measures as the Commissioner determines appropriate to ensure the collection of
				any duties that may be owed with respect to merchandise described in
				subparagraph (A) as a result of a final determination under subsection
				(b)(2)(B).
											(2)Effect of
				negative preliminary determinationIf the Commissioner makes a preliminary
				determination in accordance with subsection (b)(2)(A) that there is not a
				reasonable basis to believe or suspect that covered merchandise was entered
				into the customs territory of the United States through evasion, the
				Commissioner shall continue the investigation and notify the administering
				authority pending a final determination under subsection (b)(2)(B).
										(3)Effect of
				affirmative final determinationIf the Commissioner makes a final
				determination in accordance with subsection (b)(2)(B) that covered merchandise
				was entered into the customs territory of the United States through evasion,
				the Commissioner shall—
											(A)suspend or
				continue to suspend, as the case may be, the liquidation of each entry of the
				covered merchandise that is subject to the determination and that enters on or
				after the date of the determination and, pursuant to the Commissioner’s
				authority under section 504(b), extend or continue to extend, as the case may
				be, the liquidation of each entry of the covered merchandise that is subject to
				the determination and that entered prior to the date of the
				determination;
											(B)notify the administering authority of the
				determination and request that the administering authority—
												(i)identify the applicable antidumping or
				countervailing duty assessment rate for the entries for which liquidation is
				suspended under paragraph (1)(A) or subparagraph (A) of this paragraph;
				or
												(ii)if no such
				assessment rates are available at the time, identify the applicable cash
				deposit rate to be applied to the entries described in subparagraph (A), with
				the applicable antidumping or countervailing duty assessment rates to be
				provided as soon as such rates become available;
												(C)require the
				posting of cash deposits and assess duties on each entry of merchandise
				described in subparagraph (A) in accordance with the instructions received from
				the administering authority under paragraph (5);
											(D)review and
				reassess the amount of bond or other security the importer is required to post
				for merchandise described in subparagraph (A) to ensure the protection of
				revenue and compliance with the law; and
											(E)take such
				additional enforcement measures as the Commissioner determines appropriate,
				such as—
												(i)initiating proceedings under section 592 or
				596;
												(ii)implementing, in consultation with the
				relevant Federal agencies, rule sets or modifications to rules sets for
				identifying, particularly through the Automated Targeting System and the
				Automated Commercial Environment, importers, other parties, and merchandise
				that may be associated with evasion;
												(iii)requiring, with respect to merchandise for
				which the importer has repeatedly provided incomplete or erroneous entry
				summary information in connection with determinations of evasion, the importer
				to submit entry summary documentation and to deposit estimated duties at the
				time of entry;
												(iv)referring the
				record in whole or in part to U.S. Immigration and Customs Enforcement for
				civil or criminal investigation; and
												(v)transmitting the
				administrative record to the administering authority for further appropriate
				proceedings.
												(4)Effect of
				negative final determinationIf the Commissioner makes a final
				determination in accordance with subsection (b)(2)(B) that covered merchandise
				was not entered into the customs territory of the United States through
				evasion, the Commissioner shall terminate the suspension of liquidation
				pursuant to paragraph (1)(A) and refund any cash deposits collected pursuant to
				paragraph (1)(C) that are in excess of the cash deposit rate that would
				otherwise have been applicable the merchandise.
										(5)Cooperation of
				administering authority
											(A)In
				generalUpon receiving a notification from the Commissioner under
				paragraph (3)(B), the administering authority shall promptly provide to the
				Commissioner the applicable cash deposit rates and antidumping or
				countervailing duty assessment rates and any necessary liquidation
				instructions.
											(B)Special rule for
				cases in which the producer or exporter is unknownIf
				the Commissioner and administering authority are unable to determine the
				producer or exporter of the merchandise with respect to which a notification is
				made under paragraph (3)(B), the administering authority shall identify, as the
				applicable cash deposit rate or antidumping or countervailing duty assessment
				rate, the cash deposit or duty (as the case may be) in the highest amount
				applicable to any producer or exporter, including the all-others
				rate of the merchandise subject to an antidumping order or countervailing duty
				order under section 736 or 706, respectively, or a finding issued under the
				Antidumping Act, 1921, or any administrative review conducted under section
				751.
											(d)Special
				rules
										(1)Effect on other
				authoritiesNeither the
				initiation of an investigation under subsection (b)(1) nor a preliminary
				determination or a final determination under subsection (b)(2) shall affect the
				authority of the Commissioner—
											(A)to pursue such other enforcement measures
				with respect to the evasion of antidumping or countervailing duties as the
				Commissioner determines necessary, including enforcement measures described in
				clauses (i) through (iv) of subsection (c)(3)(E); or
											(B)to assess any penalties or collect any
				applicable duties, taxes, and fees, including pursuant to section 592.
											(2)Effect of determinations on fraud
				actionsNeither a preliminary
				determination nor a final determination under subsection (b)(2) shall be
				determinative in a proceeding under section 592.
										(3)Negligence or
				intentThe Commissioner shall investigate and make a preliminary
				determination or a final determination under this section with respect to
				whether a person has entered covered merchandise into the customs territory of
				the United States through evasion without regard to whether the person—
											(A)intended to
				violate an antidumping duty order or countervailing duty order under section
				736 or 706, respectively, or a finding issued under the Antidumping Act, 1921;
				or
											(B)exercised
				reasonable care with respect to avoiding a violation of such an order or
				finding.
											.
						(b)Technical
			 amendmentClause (ii) of
			 section 777(b)(1)(A) of the Tariff Act of 1930 (19 U.S.C. 1677f(b)(1)(A)) is
			 amended to read as follows:
							
								(ii)to an officer or employee of U.S. Customs
				and Border Protection who is directly involved in conducting an investigation
				regarding fraud under this title or claims of evasion under section
				516B.
								.
						(c)Judicial
			 reviewSection 516A(a)(2) of the Tariff Act of 1930 (19 U.S.C.
			 1516a(a)(2)) is amended—
							(1)in subparagraph
			 (A)—
								(A)in clause
			 (i)(III), by striking or at the end;
								(B)in clause (ii), by
			 adding or at the end; and
								(C)by inserting after
			 clause (ii) the following:
									
										(iii)the date of publication in the Federal
				Register of a determination described in clause (ix) of subparagraph
				(B),
										;
				and
								(2)in subparagraph
			 (B), by adding at the end the following new clause:
								
									(ix)A
				determination by the Commissioner responsible for U.S. Customs and Border
				Protection under section 516B that merchandise has been entered into the
				customs territory of the United States through
				evasion.
									.
							(d)Finality of
			 determinationsSection 514(b) of the Tariff Act of 1930 (19
			 U.S.C. 1514(b)) is amended by striking section 303 and all that
			 follows through which are reviewable and inserting
			 section 516B or title VII that are reviewable.
						202.Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this part shall apply with respect to goods from Canada and
			 Mexico.
					IIOther
			 matters
					211.DefinitionsIn this part, the terms appropriate
			 congressional committees, Commissioner, covered
			 merchandise, enter and entry, and
			 evade and evasion have the meanings given those terms
			 in section 516B(a) of the Tariff Act of 1930 (as added by section 201 of this
			 Act).
					212.Allocation of
			 U.S. Customs and Border Protection personnel
						(a)Reassignment and
			 allocationThe Commissioner
			 shall, to the maximum extent possible, ensure that U.S. Customs and Border
			 Protection—
							(1)employs sufficient personnel who have
			 expertise in, and responsibility for, preventing the entry of covered
			 merchandise into the customs territory of the United States through evasion;
			 and
							(2)on the basis of risk assessment metrics,
			 assigns sufficient personnel with primary responsibility for preventing the
			 entry of covered merchandise into the customs territory of the United States
			 through evasion to the ports of entry in the United States at which the
			 Commissioner determines potential evasion presents the most substantial threats
			 to the revenue of the United States.
							(b)Commercial
			 enforcement officersNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security, the Commissioner, and the Assistant Secretary for U.S.
			 Immigration and Customs Enforcement shall assess and properly allocate the
			 resources of U.S. Customs and Border Protection and U.S. Immigration and
			 Customs Enforcement—
							(1)to effectively implement the provisions of,
			 and amendments made by, this subtitle; and
							(2)to improve efforts
			 to investigate and combat evasion.
							213.Regulations
						(a)In
			 generalNot later than 240
			 days after the date of the enactment of this Act, the Commissioner shall issue
			 regulations to carry out the provisions of, and amendments made by, this
			 subtitle.
						(b)Cooperation
			 between U.S. Customs and Border Protection, U.S. Immigration and Customs
			 Enforcement, and Department of CommerceNot later than 240 days
			 after the date of the enactment of this Act, the Commissioner, the Assistant
			 Secretary for U.S. Immigration and Customs Enforcement, and the Secretary of
			 Commerce shall establish procedures to ensure maximum cooperation and
			 communication between U.S. Customs and Border Protection, U.S. Immigration and
			 Customs Enforcement, and the Department of Commerce in order to quickly,
			 efficiently, and accurately investigate allegations of evasion under section
			 516B of the Tariff Act of 1930 (as added by section 201 of this Act).
						214.Annual report
			 on prevention of evasion of antidumping and countervailing duty orders
						(a)In
			 generalNot later than
			 February 28 of each year, beginning in 2013, the Commissioner, in consultation
			 with the Secretary of Commerce, shall submit to the appropriate congressional
			 committees a report on the efforts being taken pursuant to section 516B of the
			 Tariff Act of 1930 (as added by section 201 of this Act) to prevent the entry
			 of covered merchandise into the customs territory of the United States through
			 evasion.
						(b)ContentsEach
			 report required under subsection (a) shall include—
							(1)for the fiscal
			 year preceding the submission of the report—
								(A)the number and a
			 brief description of petitions and referrals received pursuant to section
			 516B(b)(1) of the Tariff Act of 1930 (as added by section 201 of this
			 Act);
								(B)the results of the
			 investigations initiated under such section, including any related enforcement
			 actions, and the amount of antidumping and countervailing duties collected as a
			 result of those investigations; and
								(C)to the extent
			 appropriate, a summary of the efforts of U.S. Customs and Border Protection,
			 other than efforts initiated pursuant section 516B of the Tariff Act of 1930
			 (as added by section 201 of this Act), to prevent the entry of covered
			 merchandise into the customs territory of the United States through evasion;
			 and
								(2)for the 3 fiscal
			 years preceding the submission of the report, an estimate of—
								(A)the amount of
			 covered merchandise that entered the customs territory of the United States
			 through evasion; and
								(B)the amount of
			 duties that could not be collected on such merchandise because the Commissioner
			 did not have the authority to reliquidate the entries of such
			 merchandise.
								215.Government
			 Accountability Office report on reliquidation authorityNot later than 60 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate congressional committees, and make available to the
			 public, a report estimating the amount of duties that could not be collected on
			 covered merchandise that entered the customs territory of the United States
			 through evasion during fiscal years 2010 and 2011 because the Commissioner did
			 not have the authority to reliquidate the entries of such merchandise.
					BForeign direct
			 investment
				221.Report on
			 enhancing competitiveness of United States in attracting foreign direct
			 investmentSection 3 of the
			 Foreign Direct Investment and International Financial Data Improvements Act of
			 1990 (22 U.S.C. 3142) is amended by adding at the end the following:
					
						(d)Review of
				United States laws and policies on foreign direct investment in the United
				States
							(1)ReviewThe
				Secretary of Commerce, in coordination with the heads of other relevant Federal
				departments and agencies, shall conduct an interagency review of United States
				laws and policies on foreign direct investment in the United States and develop
				recommendations to make the United States more competitive in attracting and
				retaining strong investment flows from abroad.
							(2)Additional
				matters to be includedThe review conducted pursuant to paragraph
				(1) shall include the following:
								(A)A review of the
				current economic impact of foreign direct investment in the United States and
				broader trends in global cross-border investment flows, including an assessment
				of the current United States competitive position as an investment location for
				companies headquartered abroad.
								(B)A review of
				United States laws and policies that uniquely apply to foreign direct
				investment in the United States, with particular focus on those laws and
				policies that may have the effect of diminishing the ability of the United
				States to attract and retain foreign direct investment.
								(C)A review of
				ongoing efforts of the Federal Government to reduce investment barriers and
				facilitate greater levels of foreign direct investment in the United
				States.
								(D)Recommendations
				based on an assessment of United States laws and policies, including a
				comparative analysis of efforts of other competing countries, to make the
				United States more competitive in attracting global investment.
								(3)Comment
				periodThe review conducted under paragraph (1) shall include an
				open comment period to solicit input from experts and industry stakeholders on
				matters covered by the review.
							(4)Inclusion in
				reportThe Secretary of Commerce shall include the results of the
				review conducted pursuant to paragraph (1) in the first report prepared under
				subsection (a) of this section on or after the date of the enactment of the
				Building a Stronger America Act of
				2012.
							.
				IIIExport
			 promotion
			301.Improved
			 coordination of export promotion activities of Federal agencies by the Trade
			 Promotion Coordinating Committee
				(a)Duties of
			 TPCCSection 2312(b) of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4727(b)) is amended—
					(1)in paragraph (4),
			 by inserting , including by identifying opportunities to consolidate or
			 colocate offices or agencies involved in such activities after
			 export financing activities;
					(2)by redesignating
			 paragraph (6) as paragraph (8); and
					(3)by striking
			 paragraph (5) and inserting the following:
						
							(5)assess the
				appropriate levels and allocation of resources, including the use and
				coordination of electronic databases, among agencies in support of export
				promotion and export financing and provide recommendations, including a
				recommendation for the unified Federal trade promotion budget required by
				subsection (c)(4), to the President based on its assessment;
							(6)in conducting
				assessments under paragraph (5), review the proposed trade promotion budget for
				a fiscal year of each agency with responsibility for export promotion and
				export financing activities before the agency submits that budget to the Office
				of Management and Budget and the President for inclusion in the budget of the
				President for that fiscal year submitted to Congress under section 1105(a) of
				title 31, United States Code;
							(7)to the maximum
				extent practicable, make available on Federal agency websites related to trade
				and export promotion, including Export.gov, a detailed listing of ongoing and
				anticipated trade missions, trade fairs, and related Federal and State export
				promotion and export financing activities to ensure better delivery of services
				to United States businesses;
				and
							.
					(b)Strategic
			 planSection 2312(c) of the Export Enhancement Act of 1988 (15
			 U.S.C. 4727(c)) is amended—
					(1)by redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (4), (6), (7), and (8),
			 respectively;
					(2)in paragraph (2),
			 by inserting , based on consultations with, and recommendations from, a
			 representative number of United States exporters and other types of
			 export-related businesses after coordination of such
			 activities;
					(3)by inserting
			 after paragraph (2) the following:
						
							(3)identify
				countries with which the United States could negotiate trade agreements to
				increase United States exports;
							;
				
					(4)by inserting
			 after paragraph (4), as redesignated by paragraph (1), the following:
						
							(5)identify areas in
				which the TPCC can partner and maximize existing partnerships with agencies by
				granting the TPCC the ability to partner with a partner of an agency that is a
				member of the TPCC without requiring an additional memorandum of understanding
				between the TPCC and that
				partner;
							;
					(5)in paragraph (7),
			 as redesignated by paragraph (1), by striking ; and and
			 inserting a semicolon;
					(6)in paragraph (8),
			 as redesignated by paragraph (1), by striking the period and inserting a
			 semicolon; and
					(7)by adding at the
			 end the following:
						
							(9)review and
				propose means to improve educational outreach to small- and medium-sized
				businesses with respect to the resources available through the TPCC and
				agencies that are members of the TPCC, including by consulting with, and
				considering recommendations from, United States exporters and the Small
				Business Administration with respect to improving outreach by the TPCC;
				and
							(10)clearly describe
				the role of each agency that is a member of the TPCC and the responsibility of
				each such agency for export promotion and export
				financing.
							.
					(c)Representative
			 of State agencies on TPCCSection 2312(d) of the Export
			 Enhancement Act of 1988 (15 U.S.C. 4727(d)) is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3); and
					(2)by inserting
			 after paragraph (1) the following:
						
							(2)Representative
				of State agenciesIn addition to the members specified in
				paragraph (1), there shall be one member of the TPCC that represents State
				agencies with responsibility for export promotion and export
				financing.
							.
					(d)ReportsSection 2312(f) of the Export Enhancement
			 Act of 1988 (15 U.S.C. 4727(f)) is amended to read as follows:
					
						(f)Reporting
				requirements
							(1)TPCC
				reportNot later than 18 months after the date of the enactment
				of the Building a Stronger America Act of
				2012, and March 30 of each year thereafter, the chairperson of
				the TPCC shall submit to Congress a report that—
								(A)describes the
				strategic plan developed by the TPCC pursuant to subsection (c), the
				implementation of the plan, and any revisions to the plan;
								(B)describe the
				goals of and activities carried out by each agency that is a member of the TPCC
				with respect to Federal export promotion and export financing activities,
				including efforts to increase efficiency, decrease duplication, increase
				interagency coordination, and meet the goals of each such agency;
								(C)reviews the
				proposed annual trade promotion budgets for each such agency and provides
				recommendations with respect to those budgets based on the strategic plan
				developed pursuant to subsection (c) and any anticipated revisions to the plan;
				and
								(D)describes the
				implementation of sections 303 and 304 of the FREEDOM Support Act (22 U.S.C.
				5823 and 5824) concerning funding for export promotion activities and the
				interagency working groups on energy of the TPCC.
								(2)Government
				Accountability Office report
								(A)In
				generalNot later than 18 months after the date of the enactment
				of the Building a Stronger America Act of
				2012, and every 2 years thereafter, the Comptroller General of
				the United States shall submit to Congress a report that assesses the
				effectiveness of the TPCC.
								(B)ElementsThe
				report required by subparagraph (A) shall include an assessment of the
				following:
									(i)The operational
				efficiency and effectiveness of the TPCC.
									(ii)The performance
				of each agency that is a member of the TPCC with respect to Federal export
				promotion and export financing activities, including efforts to increase
				efficiency, decrease duplication, increase interagency coordination, and meet
				the goals of each such agency. The efforts of the TPCC to coordinate Federal
				export promotion and export financing activities, including efforts to
				coordinate the trade promotion budgets of the agencies that are members of the
				TPCC.
									(iii)Duplication of
				administrative functions, client management functions, and resources among
				those agencies and measures to decrease such duplication, including by reducing
				the office space or other resources available to those agencies.
									(iv)Improvements in
				efficiency and decreases in duplication of efforts among those agencies
				realized by the TPCC.
									(v)Other relevant
				information on the overall effectiveness of the TPCC.
									(C)Consideration
				of changing strategyIn preparing the report required by
				subparagraph (A), the Comptroller General shall take into account that the
				strategic plan of the TPCC is subject to
				change.
								.
				(e)Export.gov;
			 regulationsSection 2312 of
			 the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended by adding at the
			 end the following:
					
						(g)Information
				available on Export.govThe TPCC shall coordinate with the
				agencies that are members of the TPCC to publish information relevant to export
				promotion and export financing on Export.gov (or a successor website),
				including the information described in subsections (b)(7) and (c)(10).
						(h)RegulationsNot
				later than 18 months after the date of the enactment of the
				Building a Stronger America Act of
				2012, the President shall prescribe such regulations as are
				necessary to provide the chairperson of the TPCC with the authority to ensure
				that the TPCC carries out each of its duties under subsection (b) and develops
				and implements the strategic plan under subsection
				(c).
						.
				(f)Report on
			 improvements to export.gov as a single window for export information
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of International Trade of the Small Business
			 Administration shall, after consultation with the entities specified in
			 paragraph (2), submit to Congress a report that includes the recommendations of
			 the Director for improving the experience provided by the website Export.gov
			 (or a successor website) as—
						(A)a comprehensive
			 resource for information about exporting articles from the United States;
			 and
						(B)a single website
			 for exporters to submit all information required by the Federal Government with
			 respect to the exportation of articles from the United States.
						(2)Entities
			 specifiedThe entities specified in this paragraph are—
						(A)small business
			 concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632))
			 that are exporters; and
						(B)the President's
			 Export Council, State agencies with responsibility for export promotion or
			 export financing, district export councils, and trade associations.
						(g)Report on
			 developing a single window for information about export control
			 complianceNot later than 180 days after the date of the
			 enactment of this Act, the Chief Counsel for Advocacy of the Small Business
			 Administration shall submit to Congress a report assessing the benefits of
			 developing a website to serve as—
					(1)a comprehensive
			 resource for complying with and information about the export control laws and
			 regulations of the United States; and
					(2)a single website
			 for exporters to submit all information required by the Federal Government with
			 respect to export controls.
					302.Effective
			 deployment of resources of the United States and Foreign Commercial
			 ServiceSection 2301(c)(4) of
			 the Export Enhancement Act of 1988 (15 U.S.C. 4721(c)(4)) is amended—
				(1)by redesignating
			 subparagraphs (B) through (F) as subparagraphs (C) through (G),
			 respectively;
				(2)by striking
			 (4) Foreign
			 offices.—(A) The Secretary may and inserting the
			 following:
					
						(4)Foreign
				offices(A)(i)The Secretary shall
				conduct a global assessment of overseas markets to identify the countries to
				which the United States could increase exports through Federal export promotion
				activities and redeploy Commercial Service personnel and other resources on the
				basis of the global assessment.
								(ii)The assessment conducted under clause
				(i) shall take into consideration recommendations from a representative number
				of United States exporters.
								(iii)Not later than 180 days after the
				date of the enactment of the Building a
				Stronger America Act of 2012, the Secretary shall submit to
				Congress a report on the results of the first global assessment conducted under
				clause (i) and a plan for the redeployment of Commercial Service personnel and
				other resources on the basis of the global assessment.
								(iv)The Secretary shall conduct a global
				assessment and redeployment described in clause (i) not less frequently than
				once in every 5-year period.
								(B)The Secretary
				may
							;
				and
				(3)in subparagraph
			 (F), as redesignated, by striking is authorized, upon the request of the
			 Secretary, to provide and inserting shall, upon the request of
			 the Secretary, provide.
				303.Strengthened
			 commercial diplomacy to increase United States exports
				(a)Development of
			 planSection 207(c) of the Foreign Service Act of 1980 (22 U.S.C.
			 3927(c)) is amended—
					(1)by inserting
			 (1) after (c); and
					(2)by adding at the
			 end the following:
						
							(2)(A)Each chief of mission
				to a foreign country shall develop a plan for effective diplomacy to remove or
				reduce obstacles to exports of United States goods and services, in
				consultation with—
									(i)the ambassador of the United States to
				the country;
									(ii)the Assistant Secretary of Commerce
				and Director General of the Commercial Service (established by section
				2301(a)(2) of the Export Enhancement Act of 1988 (15 U.S.C.
				4721(a)(2)));
									(iii)the heads of other Federal agencies
				with export promotion programs, acting through the Trade Promotion Coordinating
				Committee (established by section 2312 of the Export Enhancement Act of 1988
				(15 U.S.C. 4727)); and
									(iv)the trade advisory committees
				authorized by paragraphs (1) and (2) of section 135(c) of the Trade Act of 1974
				(19 U.S.C. 2155(c)), if those committees request consultation.
									(B)The chief of mission shall submit the
				plan required by subparagraph (A) to the Secretary for review by the Secretary
				before implementing the
				plan.
								.
					(b)Assessments and
			 promotionsSection 603(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4003(a)) is amended, in the second sentence, by inserting after
			 disciplinary actions, the following: assessments (with
			 respect to members of the Service with responsibilities relating to economic
			 affairs) of the effectiveness of efforts to promote the exportation of United
			 States goods and services in accordance with the plan developed pursuant to
			 section 207(c)(2),.
				(c)Inspector
			 generalSection 209(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 3929(b)) is amended—
					(1)in paragraph (4),
			 by striking ; and and inserting a semicolon;
					(2)by redesignating
			 paragraph (5) as paragraph (6); and
					(3)by inserting
			 after paragraph (4) the following new paragraph:
						
							(5)the effectiveness of diplomacy
				relating to the promotion of exports of United States goods and services;
				and
							.
					304.Reports on
			 distortive or discriminatory economic policies and practices of foreign
			 countries
				(a)Reports by
			 United States International Trade Commission
					(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and not less frequently than once every 2 years thereafter, the
			 United States International Trade Commission (in this section referred to as
			 the Commission) shall submit to Congress and the President a
			 report that—
						(A)identifies
			 distortive or discriminatory economic policies and practices of foreign
			 countries; and
						(B)estimates, for
			 the 10 years following the submission of the report, the effects of such
			 policies and practices on businesses and workers in the United States.
						(2)Distortive and
			 discriminatory economic policies and practicesFor purposes of
			 paragraph (1), distortive or discriminatory economic policies or practices of
			 foreign countries include policies and practices that adversely affect the
			 economic or commercial interests of businesses or workers in the United States,
			 such as policies and practices that discriminate against United States persons,
			 policies and practices permitting trading monopolies, restrictive government
			 procurement policies or practices, discriminatory tax policies or preferences,
			 foreign direct investment policies or practices, standards, or subsidies,
			 restrictive domestic financial policies, and policies and practices that permit
			 violations of intellectual property rights.
					(3)ElementsEach
			 report submitted under paragraph (1) shall include the following:
						(A)Qualitative
			 indicators of specific policies and practices that may be distortive or
			 discriminatory of specific foreign countries and an assessment of the relative
			 significance of such policies and practices.
						(B)An assessment of
			 resources expended in foreign countries that are being used to preclude exports
			 of United States goods and services, to harm United States economic interests,
			 or to support the development of technologies, manufacturing base, and
			 businesses that compete directly with United States businesses.
						(4)FacilitationTo
			 assist in the preparation of each report required by paragraph (1), the
			 Commission shall facilitate the reporting by interested persons of distortive
			 or discriminatory economic policies and practices of foreign countries, to the
			 extent possible.
					(5)Other
			 reportsIn the National Trade Estimate submitted under section
			 181(b) of the Trade Act of 1974 (19 U.S.C. 2241(b)) and any other report of the
			 Commission relating to trade submitted after the date of the enactment of this
			 Act, the Commission shall assess the effects of distortive and discriminatory
			 policies and practices of foreign countries that are commercially significant
			 and pose the greatest potential opportunity or threat to businesses and workers
			 in the United States during the 10-year period following submission of the
			 report.
					(b)Report by
			 Comptroller General of the United StatesNot later than 1 year
			 after the Commission submits the first report required by subsection (a)(1),
			 the Comptroller General of the United States shall submit to Congress a report
			 that—
					(1)assesses the
			 effectiveness of actions taken by Federal agencies with responsibility relating
			 to trade to mitigate the effects of distortive or discriminatory economic
			 policies and practices of foreign countries, with emphasis on the most
			 egregious of such policies and practices;
					(2)makes
			 recommendations for additional actions that may be taken by such agencies to
			 mitigate the effects of such policies and practices;
					(3)identifies gaps
			 in the trade or foreign economic policies of the United States that should be
			 addressed by the President or Congress; and
					(4)identifies
			 agencies or programs that have successfully implemented policies to discourage
			 distortive and discriminatory economic policies and practices of foreign
			 countries, including—
						(A)specific steps
			 taken by each such agencies and programs to reduce such policies and
			 practices;
						(B)recommendations
			 on how such agencies and programs can improve awareness and monitoring of such
			 policies and practices and develop programs to discourage the use of such
			 policies and practices; and
						(C)other information
			 that may help inform efforts to develop programs to combat such policies and
			 practices.
						
